Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Status of Claims
Claims 1, 10-11, 13-14 and 17-24 are pending. Claims 1, 17-16 and 23-24 have been amended. Claims 4 and 12 have been cancelled. Claims 1, 10-11, 13-14 and 17-24 have been examined.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 at line 18 recites “are based on specific RBCs’ characters” and should say “RBCs’ characteristics”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites at line 3 “…other methods” and it is unclear what methods would constitute a binding molecule.
Claim 13 recites at line 6 “…from the surface of an array” and it is unclear if the claimed array is referring to the dot spot array previously claimed in the kit of claim 1 or if there is an additional array present in the diagnostic system.
Claim 24 recites at line 5 “…and any combination thereof.” and it is confusing as to which combination could be present since the claim states that all six of the properties are to be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-14 and 17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buffiere et al. (WO 2016/113691, Pub Date: 07/21/2016, hereinafter “Buffiere”) in view of Minter et al. (US 2009/0035743, Pub Date: 02/05/2009, hereinafter “Minter”).
	Regarding claim 1, Buffiere teaches throughout the publication methods and systems for blood analysis, and more specifically systems and methods for detection of erythrocyte group and phenotype (antigen typing), for screening and identification of typical anti-erythrocyte antibodies reverse typing and atypical anti- erythrocyte antibodies (antibody screening) , for the determination of the compatibility between a donor and a recipient (cross-matching) and for the demonstration of erythrocytes coated with antibodies and/or with activated serum complement fractions (e.g., Direct Antiglobulin Test) (see paragraph 0006 and 0099). Additionally, Buffiere teaches that the methods and systems incorporate a) a glass slide (paragraph 0088) with a dot-spot array of binding molecules (antibodies and proteins) bound thereon in predefined locations and pattern (paragraph 0013; paragraphs 0090 and 0099, array of binding molecules and see for example Figures 13A/B for dot spot on the array); b) lysis buffer (paragraphs 0109 and 0119); c) blocking buffer (paragraph 0098); d) wash buffer (paragraph 0124); and e) set of conjugated marker-antibodies (paragraphs 0009-0011), such that the tests can be performed simultaneously on the same array of binding molecules (see paragraphs 0003, 0085, 0160). 
	However, Buffiere fails to specifically teach that the methods and systems for blood analysis can be incorporated into a kit comprising a manual and that the systems are used for identification of contaminating agents.
	Minter teaches throughout the publication kits that can be used for blood testing (paragraphs 0037-0040, 0057 and 0059) and more specifically teaches kits for blood typing including a reader, buffers, reagents, application means, instructions, charts, desiccants, control samples, dyes, batteries, electronic means and a computer (see paragraph 0059). Furthermore, the systems and kits can be utilized for not only the detection of blood groups but also the detection of organisms such as fungus, bacteria, viruses, parasites, etc. (paragraph 0035).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the blood typing system and method of Buffiere into a blood typing kit including a manual with capabilities of detecting contaminating agents as taught by Minter because it would have been desirable to have all of the necessary components for blood typing organized and readily available for testing (Minter, paragraph 0059) and since Buffiere teaches the importance of multiplexing capabilities with the blood system (paragraph 0085).
While Buffiere in view of Minter do not explicitly teach a kit suitable for blood bank tests comprising determination of quantitative measurable blood quality, blood type, blood sub-group, and identification of contaminating agents, wherein said quantitative measurable blood quality are based on specific red blood cell's (RBCs') characters and comprises data regarding: (i) RBCs' deformability; (ii) RBCs' aggregability; and (iii) RBCs' adherence to endothelium; and comprises: (i) maximum storage period of a tested blood unit; (ii) prediction of functionality of transfused RBCs; and (iii) prediction of transfused survivability of RBCs; all of said blood bank tests designed to be performed simultaneously on the same array of binding molecules and said dot-spot array of binding molecules enables detection of pico-grams of substance and thus enables determination of the presence or absence of a pathogen material within a sample or within RBCs, the claims themselves are directed to the kit itself and such method steps and testing limitations do not correspond to any structural differences in the claimed product. For these reasons, the recitations do not clearly invoke any additional structural limitations on the kit itself, particularly when the claims are given their broadest reasonable interpretation. As such, the claimed language is drawn to intended use of the kit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Buffiere in view of Minter teach the same structural limitations as recited in the claims (slide with binding molecules, lysis buffer, blocking buffer, wash buffer, set of conjugated marker-antibodies and a manual) and further teach a wide variety of blood analysis tests that can be conducted simultaneously, therefore the references are considered capable of performing the same intended use since the structural limitations of the claim do not provide any defining structure related to the intended uses of the kit.
Regarding claim 10, Buffiere in view of Minter teach the kit wherein said contaminating agents are indicative of elements that might influence the transfused patient (Minter, paragraphs 0035).
Regarding claim 11, Buffiere in view of Minter teach the kit wherein said binding molecules are antibodies or antibody binding fragments that bind specifically to antigens present in the blood sample (Buffiere, paragraph 0093). 
Regarding claim 12, Buffiere in view of Minter teach the kit wherein said binding molecules are antigens that bind specifically to antibodies present in the blood sample or that can measure it (Buffiere, paragraph 0093). 
Regarding claim 13, Buffiere in view of Minter teach a diagnostic system comprising: a) the diagnostic biological kit according to claim 1 for detection of target molecules and conducting blood tests (See above); b) a chemiluminescence light source (Buffiere, paragraph 0113); c) a detector positioned to detect light reflected, color change from the surface of an array of binding molecules, and thereby determine specific binding of target molecules to the array’s surface, wherein interference of reflectance of light illuminating the array's surface occurs due to specific binding of target molecules thereto, which is detectable by said light detector (Buffiere, paragraph 0114, detector); and d) a computing system comprising a processor and memory, designed to receive data regarding interference of reflected light or signal, determining therefrom the presence or absence of target molecules within a tested blood sample, and quantitative and measurable blood quality, wherein said computing system uses an algorithm that determines expression levels of the target molecules according to the location of the light signals, and present results of said blood tests (Buffiere, paragraphs 0114-0116). 
Regarding claim 14, while Buffiere and Minter do not specifically teach the kit wherein: (i) said quantitative and measurable blood quality is determined by using blood tests and parameters correlating to RBC flow property (FP), such limitation is drawn to intended use of the kit and therefore the prior art only needs to be capable of performing the recited intended use. So long as the kit of Buffiere and Minter are capable of determining blood quality and parameters correlating to RBC flow property, it reads on the claims. The references teach the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding claim 17, while Buffiere in view of Minter do not specifically teach that the kit determines (i) the presence of various diseases or pathogens; (ii) blood type; (iii) the maximum storage period of specific blood unit; (iv) predication of survivability of transfused RBC (v) measurable blood unit quality for any comparison; and (vi) match between two or more blood units or samples, such limitation is drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the kit of Buffiere in view of Minter is capable of providing multiplex analysis of blood samples, it reads on the claims. Buffiere in view of Minter teach the same structural limitation as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding claim 22, while Buffiere and Minter do not specifically teach the system wherein: (i) said quantitative and measurable blood quality is determined by using blood tests and parameters correlating to RBC flow property (FP), such limitation is drawn to intended use of the system and therefore the prior art only needs to be capable of performing the recited intended use. So long as the system of Buffiere and Minter are capable of determining blood quality and parameters correlating to RBC flow property, it reads on the claims. The references teach the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding claim 23, Buffiere in view of Minter teach the system wherein all of said blood tests are: (i) performed simultaneously on the same array (Buffiere, paragraphs 0090 and 0099). 
Regarding claim 24, while Buffiere in view of Minter do not specifically teach the system for determining (i) the presence of various diseases; (ii) blood type; (iii) the maximum storage period of specific blood unit; (iv) predication of survivability of transfused RBC (v) measurable blood unit quality for any comparison; and (vi) match between two or more blood units or samples, and any combination thereof, such limitation is drawn to intended use of the system and therefore the prior art only needs to be capable of performing the recited intended use. So long as the system of Buffiere and Minter are capable of determining blood quality and RBC properties, it reads on the claims. The references teach the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.


Allowable Subject Matter
Claims 18-21 are free of the prior art.
Response to Arguments
	Applicant’s arguments filed 01/19/2022 have been considered. Applicant’s arguments regarding claims 1, 10-11, 13-14, 17, and 22-24 have been considered but are not found to be persuasive in light of the amendments to the claims. Applicant’s arguments are drawn to the failure of Buffiere in view of Minter to explicitly recite that the specific blood bank tests being conducted by the kit and system including at least blood type, blood sub-group and identification of contaminating agents and determination of quantitative measurable blood quality wherein said quantitative measurable blood quality includes at least one maximum storage period of a tested blood unit, prediction of functionality of transfused red blood cells, and prediction of transfused survivability of red blood cells. As described above, the claims themselves are directed to the kit itself and such method steps and testing limitations found in the claim would not correspond to any structural differences in the claimed product. For these reasons, the recitations do not clearly invoke any additional structural limitations on the kit itself, particularly when the claims are given their broadest reasonable interpretation. As such, the claimed language is drawn to intended use of the kit. Examiner suggests incorporating structural components to the body of the kit claim that distinguish the claimed invention from the invention of Buffiere in view of Minter. For example, specific structural components that allow the kit to be used for the claimed blood bank tests could be added such as specific antibodies that determine blood quality, type, sub-group, etc. or detector/reader configurations that provide the claimed information. 
	Applicant’s arguments regarding the method claims 18-21 have been considered and are found to be persuasive. The rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641